84903: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25206: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84903


Short Caption:S. NEV. AUTO SALES, LLC VS. DIST. CT. (GONZALES, M.D.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A841288Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSouthern Nevada Auto Sales, LLCAlexandre M. Fayad
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						Gary E. Schnitzer
							(Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.)
						


Real Party in InterestFrankie Gonzales, M.D.Jared B. Anderson
							(Injury Lawyers of Nevada)
						David J. Churchill
							(Injury Lawyers of Nevada)
						Kelly K. Huang
							(Huang & Associates)
						


RespondentBita Yeager


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/21/2022Filing FeePetition Filing Fee Paid. $250.00 from Gary Schnitzer.  E-Payment Ref. no. 22062120018960. (SC)


06/21/2022Petition/WritFiled Petition for Writ of Mandamus, or in the Alternative, Writ of Prohibition. (SC)22-19593




06/21/2022AppendixFiled Appendix to Petition for Writ. (SC)22-19594




08/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25206





Combined Case View